|w

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

AFR 1 o 2013
Herbert Ellsworth Gregory, ) cl€l’k, U.S. District and
) B°"KFUD€CV Courts
Plaintiff, )
)
v. )
)
United States General Services Administration, )  -  n
)
Defendant. )
l\/IEMORANDUM CPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs in forma pauperis application and will
dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal "at any time" jurisdiction is found wanting).

Plaintiff, a resident of Alexandria, Virgina, sues the General Services Administration for
allegedly rescinding a conditional job offer. Citing Kloeckner v. Solis, l33 S.Ct. 596 (2012),
plaintiff claims that jurisdiction lies in this court because the Merit Systems Protection Board
("MSPB") denied his "mixed case appeal." Compl. at 8-l l. However, plaintiff has not
alleged that the decision was based on his membership in a protected class and the attached
administrative record belies such a claim. See Compl., Ex. l (MSPB Initial Decision describing
appeal as "alleging that the agency had breached a contract with him, and he had been subjected
to a suitability action"); Kloeckner, 133 S.Ct. at 604 (describing mixed cases as "those
appealable to the l\/ISPB and alleging discrimination" cognizable under the federal

antidiscrimination laws). Consequently, the Civil Service Retirement Act, 5 U.S.C. §§ 8331 et

seq., provides the exclusive remedy for adjudicating plaintiffs claim. Fornaro v. Jarnes, 416
F.3d 63, 66 (D.C. Cir. 2005). "That regime provides for adjudication of all claims by OPM, 5
U.S.C. § 8347(b), appeal of adverse decisions by OPM to the MSPB, ia’. § 8347(d)(l), and
subsequent review of MSPB decisions in the Federal Circuit, id. § 7703(b)(l); 28 U.S.C. §
l295(a)(9)." Ia’. Since plaintiff claims to have exhausted those remedies, Compl. at 8-9, this

action will be dismissed. A separate Order accompanies this Memorandum Opinion.

'7

’l